                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 JON HALL #238941,                                 )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    NO. 3:19-cv-00628
                                                   )    JUDGE TRAUGER
 TONY PARKER, et al.,                              )
                                                   )
         Defendants.                               )

                                MEMORANDUM AND ORDER
       The court previously determined that, although the plaintiff’s original pro se complaint was

deficient in many respects, he raised potentially colorable claims under the Eighth and Fourteenth

Amendments that were sufficiently serious to warrant further development. (Doc. No. 7.)

Accordingly, the court appointed counsel to represent the plaintiff in pursuing those claims (Doc.

No. 8), and counsel has now filed an amended complaint on the plaintiff’s behalf. Because the

plaintiff is an inmate who has been permitted to proceed in forma pauperis and is suing about the

conditions of his confinement, his amended civil rights complaint under 42 U.S.C. § 1983 (Doc.

No. 9), is before the court for initial review pursuant to the Prison Litigation Reform Act, 28 U.S.C.

§§ 1915(e)(2) and 1915A, and 42 U.S.C. § 1997e.

       In reviewing the complaint to determine whether it states a plausible claim, “a district court

must (1) view the complaint in the light most favorable to the plaintiff and (2) take all well-pleaded

factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir.

2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). The

plaintiff sues under 42 U.S.C. § 1983 to vindicate alleged violations of his federal constitutional

rights. Section 1983 confers a private federal right of action against any person who, acting under
color of state law, deprives an individual of any right, privilege or immunity secured by the

Constitution or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir. 2012).

Thus, to state a Section 1983 claim, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the Constitution and laws of the United States, and (2) that “the deprivation was caused

by a person acting under color of state law.” Tahfs v. Proctor, 316 F. 3d 584, 590 (6th Cir. 2003)

(citations omitted); 42 U.S.C. § 1983.

       The plaintiff, who is on death row in the Riverbend Maximum Security Institution in

Nashville, alleges that he “has been held in solitary confinement with minimal environmental

stimulation and virtually no opportunity for meaningful human contact for nearly six years,

without rational justification, and without being afforded any meaningful process to address his

confinement or rectify the serious mental and physical injuries and damage it has caused him.”

(Doc. No. 9 at 1–2.) He alleges that his prolonged confinement under current conditions is

exacerbating his underlying psychological and cognitive problems and that the defendants have

been deliberately indifferent to that harm, both by continuing the solitary confinement that

contributes to his condition and by failing to provide treatment for it. (Id. at 2, 8–9.) He also

alleges that the defendants have been deliberately indifferent to his serious need for medical

treatment following a serious injury to his arm in August 2019. (Id. at 8.) The plaintiff sues

Tennessee Department of Correction Commissioner Tony Parker, Riverbend Warden Tony Mays,

and Unit Manager Michael Keys, all in their official capacities. (Id. at 1.) He seeks declaratory

and injunctive relief, costs and attorney fees, and other unspecified appropriate relief.

       An inmate states a claim for violation of the Eighth Amendment by alleging conditions of

confinement that “involve the wanton and unnecessary infliction of pain” or “pain without any

penological purpose,” or conditions that “deprive inmates of the minimal civilized measure of



                                                  2
life’s necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). Prisoners may also state an

Eighth Amendment claim by alleging that prison officials have been deliberately indifferent to an

inmate’s serious medical needs or other substantial risk of serious harm to an inmate. Farmer v.

Brennan, 511 U.S. 825, 843 (1994).          And finally, an inmate’s treatment gives rise to a

constitutional right to due process under the Fourteenth Amendment when it “imposes atypical

and significant hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin

v. Conner, 515 U.S. 472, 484 (1995).

       Taking the plaintiff’s allegations as true for the purpose of this screening, the court finds

that he has stated plausible claims for relief under all three standards. See, e.g., DuPonte v. Wall,

288 F. Supp. 3d 504, 513 (D.R.I. 2018) (observing the known “profound impact that solitary

confinement can have on an individual’s mental and physical health” and concluding that inmate

stated conditions-of-confinement, deliberate indifference, and due process claims in connection

with his year-long segregation).

       The court’s determination that the complaint states a colorable claim for purposes of this

initial screening does not preclude the court from dismissing any claim at any time for the reasons

set forth in 28 U.S.C. § 1915A, nor does it preclude any defendant from filing a motion to dismiss

any claim under Federal Rule of Civil Procedure 12.



       It is so ORDERED.




                                                      ____________________________________
                                                      ALETA A. TRAUGER
                                                      UNITED STATES DISTRICT JUDGE



                                                 3
